 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9
     RAFAEL SALAS,                                   Case No. 1:21-cv-00669-NONE-EPG (PC)
10
                     Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
11                                                   RECOMMENDING THAT CERTAIN
           v.                                        CLAIMS AND DEFENDANTS BE
12                                                   DISMISSED
     K. ALLISON, et al.,
13                                                   (ECF NOS. 1 & 15)
                    Defendants.
14                                                   OBJECTIONS, IF ANY, DUE WITHIN
                                                     FOURTEEN DAYS
15

16             Rafael Salas (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
17   action.
18             Plaintiff filed the complaint commencing this action on April 16, 2021. (ECF No. 1).
19   The Court screened Plaintiff’s complaint. (ECF No. 15). The Court found that only the
20   following claims should proceed past the screening stage: Plaintiff’s Fourteenth Amendment
21   due process claim against defendants Thomas, Cortez, and Pfeiffer; Plaintiff’s First
22   Amendment Free Exercise Claim against defendants Thomas, Cortez, and Pfeiffer; and
23   Plaintiff’s RLUIPA claim against defendants Thomas, Cortez, and Pfeiffer in their official
24   capacities. (Id.).
25             The Court gave Plaintiff thirty days to either: “a. File a First Amended Complaint; b.
26   Notify the Court in writing that he does not want to file an amended complaint and instead
27   wants to proceed only on his Fourteenth Amendment due process claim against defendants
28   Thomas, Cortez, and Pfeiffer; his First Amendment Free Exercise Claim against defendants

                                                         1
 1   Thomas, Cortez, and Pfeiffer; and his RLUIPA claim against defendants Thomas, Cortez, and
 2   Pfeiffer in their official capacities; or c. Notify the Court in writing that he wants to stand on
 3   his complaint.” (Id. at 18). On July 2, 2021, Plaintiff notified the Court that he wants to
 4   proceed only on the claims found cognizable in the screening order. (ECF No. 16).1
 5            Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 6   June 11, 2021 (ECF No. 15), and because Plaintiff has notified the Court that he wants to
 7   proceed only on the claims found cognizable in the screening order (ECF No. 16), it is
 8   HEREBY RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s
 9   Fourteenth Amendment due process claim against defendants Thomas, Cortez, and Pfeiffer; his
10   First Amendment Free Exercise Claim against defendants Thomas, Cortez, and Pfeiffer; and his
11   RLUIPA claim against defendants Thomas, Cortez, and Pfeiffer in their official capacities.
12            These findings and recommendations will be submitted to the United States district
13   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
14   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
15   file written objections with the Court. The document should be captioned “Objections to
16   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
17   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
18   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
19   (9th Cir. 1991)).
     IT IS SO ORDERED.
20

21
         Dated:       July 7, 2021                                        /s/
22                                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26
              1
               In Plaintiff’s notice, Plaintiff states that he “reserves” the right to amend his complaint, in case he
27   uncovers evidence during discovery that shows that additional defendants are liable. (ECF No. 16, p. 1). The
     Court notes that Plaintiff cannot “reserve” the leave to amend that the Court previously granted. If Plaintiff
28   receives additional evidence during discovery that implicates other prison officials, he may file a motion for leave
     to amend, along with a proposed amended complaint.

                                                              2
